          Case 1:21-cr-00442-ER Document 13 Filed 09/21/21 Page 1 of 1




                            Konta, Georges, and Buza, P.C.
                                    233 Broadway, Suite 900
                                   New York, New York 10279
                                       212-710-5166 (tel.)
                                       212-710-5162 (fax)
                9/21/2021             johnpbuza@aol.com

                                                                             September 17, 2021

VIA ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jermal Lincoln, 21 CR 442 (ER)

Dear Judge Ramos:

       I represent Mr. Lincoln in the above-captioned proceeding. The case is scheduled to be
heard on September 22, 2021 at 2:00 P.M. for a status update. I write to respectfully request that
the matter be adjourned for thirty days. I make this request because I recently received new
discovery on the matter that I am still reviewing. I also would like more time to discuss the matter
with Mr. Lincoln in anticipation of the next proceeding. This is my first request to adjourn this
conference. The Government does not object.

       There is no question that should the Court grant the continuance, the ends of justice would
by served and that the taking of the action would outweigh the interests of the public and Mr.
Lincoln in a speedy trial.


                                                        Respectfully Submitted,

                                                               /s/
                                                         ___________________
                                                           John P. Buza

cc.:   AUSA Ashley Nicolas (via ECF)

The September 22 pretrial conference is adjourned to September 27, 2021 at 10:30 a.m. by
telephone. The parties are instructed to call (877) 411-9748 and enter access code 3029857#
when prompted. Speedy trial time excluded from September 22, 2021 until October 27, 2021,
in the interest of justice.
SO ORDERED.


                                                                       9/21/2021
